Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eddie D. Hunt and Teresa Hunt appeal the district court’s order remanding the underlying action to South Carolina state court. We dismiss the appeal for lack of jurisdiction.
Subject to exceptions not applicable here, “[a]n order remanding a case to the State court from which it was removed is not renewable on appeal or otherwise.” 28 U.S.C.A. § 1447(d) (West Supp.2013); see E.D. ex rel. Darcy v. Pfizer, Inc., 722 F.3d 574, 581-83 (4th Cir.2013). Because the district court’s order does not fall within any of the exceptions provided by § 1447, the order is not appealable.
We therefore dismiss the Hunts’ appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the material before this court and argument will not aid the decisional process.

DISMISSED.